MORRISON, Presiding Judge.
This is an appeal from an order of the District Court of Potter County remanding relator to the custody of the sheriff of said county for delivery to an agent for the State of South Carolina.
*452The sole question presented for review is the appellant’s contention that the Governor’s warrant was not introduced in evidence. Reliance is had upon Ex parte Hagler, 161 Tex.Cr.R. 387, 278 S.W.2d 143. The statement of facts before us here reflects that the prosecutor stated to the Court that he had “filed in this cause a Governor’s warrant from the Governor of Texas * * * ” and this is followed by a copy of the same set forth in full. When appellant’s counsel approved a statement of facts, containing such warrant, as a full, true and correct statement of facts he certified that such warrant was in fact introduced in evidence and cannot now question the manner of its tender or receipt into evidence.
Finding no reversible error, the judgment is affirmed.